United States Court of Appeals
                                                                 Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-31126
                        Conference Calendar



WILLIAM S. JOHNSON,

                                      Petitioner-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-1338-A
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     William S. Johnson, Louisiana prisoner no. 99104, is serving

a life sentence for the 1978 murder of his mother.     Johnson v.

Cain, 215 F.3d 489 (5th Cir. 2000).    He appeals a district

court’s final decision foreclosing consideration of claims raised

in his 28 U.S.C. § 2254 application in 1997 but not addressed by

the district court at that time.   We have already determined that

the claims need not be considered now because Johnson did not

contemporaneously attempt to appeal the court’s failure to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-31126
                                -2-

consider them.   In re: Johnson, No. 02-30895 (5th Cir. Dec. 5,

2002) (unpublished).   Johnson does not show that our prior

decision is clearly erroneous or would work a manifest injustice

such that the “law of the case” doctrine does not apply.      See

Hopwood v. Texas, 236 F.3d 256, 272-73 (5th Cir. 2000).

Nonetheless, we have considered Johnson’s unaddressed claims and

find no merit in them.

     The decision of the district court is

     AFFIRMED.